DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-12 pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8, 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication to Davis et al (WO 2017/187337 Al; hereinafter “Davis”).

Regarding claim 1,
	Davis teaches:
An operation method performed by an apparatus for detecting multiple targets, the operation method comprising: ([Abstract] – A radar system processes signals… to determine range, Doppler (velocity) and angle of objects in an environment)
transmitting first signals using M.sub.t transmit antennas included in the apparatus; (Fig. 3; [0023] – radar system with multiple antennas, transmitters; [0029] – N.sub.t transmitters)
receiving the first signals reflected by the multiple targets through M.sub.r receive antennas included in the apparatus; (Fig. 3; [0023] – radar system with multiple antennas, transmitters, and receivers; [0029] – N.sub.t transmitters and N.sub.R receivers))
generating a first function for estimating a velocity and an azimuth of each of the multiple targets using the first signals and the reflected first signals; ([claim 9] - estimate a Doppler velocity for the objects using one of a median, weighted arithmetic mean, and weighted geometric mean of corresponding samples for different range bins associated with the object, [claim 16] – configured to configure a MUSIC (Multiple  Signal Classification) engine to provide super resolution processing on the subset of range, Doppler, angle space)
estimating a velocity and an azimuth that maximize a result of the first function as a velocity and an azimuth of a first target closest to the apparatus among the multiple targets;  ([claim 16] – range, Doppler, angle space based on past information and current samples of the static slice and/or the sRDC3 in the regions of interest in which to perform super resolution angle of arrival processing peaks of the MUSIC spectrum… )
generating a second function by cancelling interference caused by the first target from the first function; and ([0054] – Further interference cancellation (with large target canceller 1168) can be done to minimize the effect of sidelobes of a near target on the detectability of a further target.)
estimating a velocity and an azimuth that maximize a result of the second function as a velocity and an azimuth of a second target among the multiple targets, ([0063] – In the case of two or more large targets, multiple (full or partial) RDC1 cubes are required)
wherein a distance between the apparatus and the second target is greater than or equal to a distance between the apparatus and the first target, ([0016] – Methods and systems of the present invention may achieve better performance from a radar system when there is a near object and a far object.) and each of M.sub.t and M.sub.r is a natural number greater than or equal to 2. (Fig. 3; [0023] – radar system with multiple antennas, transmitters, and receivers; [0029] – N.sub.t transmitters and N.sub.R receivers… For example, a radar system with eight transmitters and eight receivers)

	
Regarding claim 5,
	Davis teaches the invention as claimed and discussed above.
	Davis further teaches:
The operation method according to claim 1, wherein M.sub.t x M.sub.r virtual array elements are implemented by the M.sub.t transmit antennas and the M.sub.r receive antennas, ([0029] – N.sub.T transmitters and N.sub.R. receivers and N.sub.T  x N.sub.R virtual radars, one for each transmitter-receiver pair) and the first function is generated based on the first signals and the reflected first signals transmitted and received through the M.sub.t x M.sub.r virtual array elements. (Fig. 3; [claim 1] – received radio signal is a transmitted radio signal reflected from an object in the environment; [0031] – In a multiple-input, multiple-output (MIMO) system, there are multiple transmitters that operate simultaneously)


Regarding claim 7,
	Davis teaches the invention as claimed and discussed above.
	Davis further teaches:
The operation method according to claim 1, further comprising: 
generating a first matrix based on the velocity and the azimuth of the first target; ([claim 16] – location of peaks in the angular dimension for a specified subset of range, Doppler, angle space… MUSIC engine is configured to calculate a sample covariance matrix),
generating a second signal comprising a beat frequency indicative of the distance between the apparatus and the first target using the first matrix; and ([0070] – compares the frequency spectrums and identifies the peaks “true signals”)
estimating a result of a fast Fourier transform (FFT) on the second signal as the distance between the apparatus and the first target. ([0070] – single FFT is performed over all K*N modified samples), ([0067] – FFT based correlator for range bins), ([0054] – dimensions corresponding to range)

Regarding claim 8,
	Davis teaches:
An apparatus for detecting multiple targets, ([Abstract] – A radar system processes signals… to determine range, Doppler (velocity) and angle of objects in an environment) the apparatus comprising a processor ([0005-6] – processor), M.sub.t transmit antennas transmitting first signals according to control of the processor (Fig. 3; [0023] – radar system with multiple antennas, transmitters; [0029] – N.sub.t transmitters), M.sub.r receive antennas receiving the first signals reflected by the multiple targets according to control of the processor (Fig. 3; [0023] – radar system with multiple antennas, transmitters, and receivers; [0029] – N.sub.t transmitters and N.sub.R receivers), and a memory storing at least one instruction executable by the processor ([0005-6] – processor, memory), wherein the processor is configured the processor to: 
generate a first function for estimating a velocity and an azimuth of each of the multiple targets using the first signals and the reflected first signals; ([claim 9] - estimate a Doppler velocity for the objects using one of a median, weighted arithmetic mean, and weighted geometric mean of corresponding samples for different range bins associated with the object, [claim 16] – configured to configure a MUSIC (Multiple  Signal Classification) engine to provide super resolution processing on the subset of range, Doppler, angle space)
estimate a velocity and an azimuth that maximize a result of the first function as a velocity and an azimuth of a first target closest to the apparatus among the multiple targets; ([claim 16] – range, Doppler, angle space based on past information and current samples of the static slice and/or the sRDC3 in the regions of interest in which to perform super resolution angle of arrival processing peaks of the MUSIC spectrum… )
generate a second function by cancelling interference caused by the first target from the first function; and ([0054] – Further interference cancellation (with large target canceller 1168) can be done to minimize the effect of sidelobes of a near target on the detectability of a further target.)
estimate a velocity and an azimuth that maximize a result of the second function as a velocity and an azimuth of a second target among the multiple targets, ([0063] – In the case of two or more large targets, multiple (full or partial) RDC1 cubes are required)
wherein a distance between the apparatus and the second target is greater than or equal to a distance between the apparatus and the first target, ([0016] – Methods and systems of the present invention may achieve better performance from a radar system when there is a near object and a far object.)  and each of M.sub.t and M.sub.r is a natural number greater than or equal to 2. (Fig. 3; [0023] – radar system with multiple antennas, transmitters, and receivers; [0029] – N.sub.t transmitters and N.sub.R receivers… For example, a radar system with eight transmitters and eight receivers)

Regarding claim 10, 
Davis teaches the invention as claimed and discussed above.
	Davis further teaches:
The apparatus according to claim 8, wherein Mt x Mr virtual array elements are implemented by the Mt transmit antennas and the Mr receive antennas, ([0029] – N.sub.T transmitters and N.sub.R. receivers and N.sub.T  x N.sub.R virtual radars, one for each transmitter-receiver pair) and the first function is generated based on the first signals and the reflected first signals transmitted and received through the Mt x Mr virtual array elements. (Fig. 3; [claim 1] – received radio signal is a transmitted radio signal reflected from an object in the environment; [0031] – In a multiple-input, multiple-output (MIMO) system, there are multiple transmitters that operate simultaneously)


Regarding claim 12, 
	Davis teaches the invention as claimed and discussed above.
	Davis further teaches:
The apparatus according to claim 8, wherein the at least one instruction is further configured the processor to: 
generate a first matrix based on the velocity and the azimuth of the first target; ([claim 16] – location of peaks in the angular dimension for a specified subset of range, Doppler, angle space… MUSIC engine is configured to calculate a sample covariance matrix),
generate a second signal comprising a beat frequency indicative of the distance between the apparatus and the first target using the first matrix; and ([0070] – compares the frequency spectrums and identifies the peaks “true signals”)
estimate a result of a fast Fourier transform (FFT) on the second signal as the distance between the apparatus and the first target. ([0070] – single FFT is performed over all K*N modified samples), ([0067] – FFT based correlator for range bins), ([0054] – dimensions corresponding to range)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US Patent Application Publication to Kageme et al (US 20200011983 A1; hereinafter “Kageme”).
Claims 3, 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US Patent Application Publication to Ha et al (US 2015/0362580 Al; hereinafter “Ha”).
Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis.

Regarding claim 2,
	Davis teaches the invention as claimed and discussed above.
	Davis further teaches:
The operation method according to claim 1, wherein the first signals transmitted by the M.sub.t transmit antennas ([0031] – Each transmitter uses a spreading code and thus multiple codes are needed, one for each transmitter… good cross correlation properties are desired)

Kageme teaches:
Orthogonal transmissions ([0003] – The plurality of transmission radars use codes orthogonal to one another as the different modulation codes. Orthogonal codes are known to be low cross-correlation code sequences.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kageme’s known technique to Davis’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Davis teaches a base invention of transmitting signals using different codes with good cross-correlation properties (Para. 0031); (2) Kageme teaches that orthogonal codes are known to have low cross-correlation properties and to be used for radar transmissions; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with very low cross-correlation properties; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	
Regarding claim 3,
	Davis teaches the invention as claimed and discussed above.
	Davis further teaches:
The operation method according to claim 1, wherein the first function is generated based on a (lined through limitation corresponds to element not taught by reference) multiple signal classification (MUSIC) algorithm.([claim 16] – wherein the MUSIC engine is configured to write to an output FIFO a list of angles corresponding to peaks of the MUSIC spectrum occurring in the specified range of angles.)

Davis does not teach:
2-dimensional multiple signal classification (MUSIC) algorithm.

Ha teaches:
2-dimensional multiple signal classification (MUSIC) algorithm. ([0010] – two-dimensional spatial spectrum may be derived by calculating a multiple signal classification (MUSIC: high-resolution subspace direction finding method))


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Ha’s known technique to Davis’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Davis teaches a base radar system for determining range and Doppler of multiple targets using a one dimensional MUSIC engine; (2) Ha teaches a two dimensional MUSIC spectrum; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in more robust determinations; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 4,
	Davis teaches the invention as claimed and discussed above.
	Davis further teaches:
The operation method according to claim 1, wherein the first function comprises a first matrix formed by velocities and azimuths of the multiple targets ([claim 16] – location of peaks in the angular dimension for a specified subset of range, Doppler, angle space… MUSIC engine is configured to calculate a sample covariance matrix), a Hermitian matrix for the first matrix (covariance matrices are Hermitian), a second matrix formed by a noise subspace ([0073, claim 16] – MUSIC engine is configured to use a sub-matrix of the left unitary matrix representing the noise subspace), and a (lined through limitation corresponds to element not taught by reference) 

A modification of the combination of Davis to use a Hermitian matrix for the second matrix would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to represent the noise subspace in the form of a matrix; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, i.e. Hermitian or non-Hermitian matrices; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, one of ordinary skill in the art would find Hermitian matrices easier to implement within the mathematics of the MUSIC engine; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 6,
	Davis teaches the invention as claimed and discussed above.
	Davis further teaches:
The operation method according to claim 1, wherein the generating of the second function comprises: 
generating a first matrix based on the velocity and the azimuth of the first target; ([00073] – specified subset of range, Doppler, and angle space… one or more samples of input data.)
generating a projected matrix by projecting the first matrix on an orthogonal region; and ([0054] – correction for any mismatch in I, Q gain or non-orthogonality can be employed (via I/Q Correction module 1164… digital interference canceller 1166; analog cancellation unit 1146. Projected matrix used for orthogonal projection-based interference cancellation. )
generating the second function by performing (lined through limitation corresponds to element not taught by reference) decomposition ([0073] – calculating the singular value decomposition of the covariance matrix)  on a sample covariance matrix of the projected matrix.([0073] – Calculating a sample covariance matrix from one or more samples of input data.)

Davis does not teach:
eigen-value decomposition

Ha teaches:
eigen-value decomposition ([0014] – a covariance matrix calculated from the transformed incident signal may be eigen-decomposed)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Ha’s known technique to Davis’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Davis teaches a base radar system for determining range and Doppler of multiple targets using SVD; (2) Ha teaches an alternative eigen-decomposition; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in more robust determinations; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 9,
	Davis teaches the invention as claimed and discussed above.
	Davis further teaches:
The apparatus according to claim 8, wherein the first function comprises a first matrix formed by velocities and azimuths of the multiple targets ([claim 16] – location of peaks in the angular dimension for a specified subset of range, Doppler, angle space… MUSIC engine is configured to calculate a sample covariance matrix), a Hermitian matrix for the first matrix (covariance matrices are Hermitian, a second matrix formed by a noise subspace ([0073, claim 16] – MUSIC engine is configured to use a sub-matrix of the left unitary matrix representing the noise subspace), and a (lined through limitation corresponds to element not taught by reference)

A modification of the combination of Davis to use a Hermitian matrix for the second matrix would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to represent the noise subspace in the form of a matrix; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, i.e. Hermitian or non-Hermitian matrices; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, one of ordinary skill in the art would find Hermitian matrices easier to implement within the mathematics of the MUSIC engine; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 11,
Davis teaches the invention as claimed and discussed above.
	Davis further teaches:
The apparatus according to claim 8, wherein when the second function is generated, the at least one instruction is further configured the processor to: 
generate a first matrix based on the velocity and the azimuth of the first target; ([00073] – specified subset of range, Doppler, and angle space… one or more samples of input data.)
generate a projected matrix by projecting the first matrix on an orthogonal region; and ([0054] – correction for any mismatch in I, Q gain or non-orthogonality can be employed (via I/Q Correction module 1164… digital interference canceller 1166; analog cancellation unit 1146. Projected matrix used for orthogonal projection-based interference cancellation. )
generate the second function by performing (lined through limitation corresponds to element not taught by reference) decomposition ([0073] – calculating the singular value decomposition of the covariance matrix)  on a sample covariance matrix of the projected matrix. ([0073] – Calculating a sample covariance matrix from one or more samples of input data.)

Davis does not teach:
eigen-value decomposition

Ha teaches:
eigen-value decomposition ([0014] – a covariance matrix calculated from the transformed incident signal may be eigen-decomposed)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Ha’s known technique to Davis’s known invention ready for improvement to yield predictable results. Such a finding is proper because (1) Davis teaches a base radar system for determining range and Doppler of multiple targets using SVD; (2) Ha teaches an alternative eigen-decomposition; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in more robust determinations; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648                  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648